            Case 1:20-cv-01490-RMB Document 8 Filed 04/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JUAN PABLO ARREOLA,
                                 Movant,                         20-CV-1490 (RMB)

                     -against-                                 15-CR-0824-01 (RMB)
 UNITED STATES OF AMERICA,                                             ORDER
                                 Respondent.


        On February 19, 2020, Juan Arreola filed a motion pursuant to 28 U.S.C. § 2255 alleging

ineffective assistance of trial counsel and prosecutorial misconduct in violation of his due

process rights and right to a fair trial. See Motion at 5-10. Movant seeks an “order vacating the

judgment and sentence imposed upon [Movant] and granting [] a new trial.” Id. at 14.

        On March 4, 2020, the Court granted the Government’s request requiring Arreola to file

an executed and notarized Attorney-Client Privilege Waiver (Informed Consent) form (“Waiver”)

by May 4, 2020. See March 4, 2020 Order at 2. The Government requested the waiver so that it

could obtain the sworn testimony of Arreola’s former trial counsel, Richard H. Rosenberg, Esq.

Id. at 1.

        On April 24, 2020, the Court received Arreola’s executed but unnotarized waiver, dated

April 3, 2020, via mail. Arreola enclosed a letter explaining that he was not able to notarize the

waiver because the “institution is on lockdown” due to the COVID-19 pandemic. On April 30,

2020, the Court filed the waiver and letter on the docket.

        In light of the circumstances of this case, including the COVID-19 pandemic, the current

signed waiver is sufficient to authorize the disclosure of information needed to enable the

Government to respond to the motion. The Government may rely upon this waiver for purposes

of obtaining the sworn testimony of Mr. Rosenberg. Id. at 2.


                                                 1
          Case 1:20-cv-01490-RMB Document 8 Filed 04/30/20 Page 2 of 2



Conclusion & Order

       The Government shall file its opposition to the motion within sixty (60) days of this

Order (i.e. on or before June 29, 2020). Arreola shall file a signed and notarized copy of the

waiver within twenty-one (21) days of this Order. Arreola is on notice that the absence of a

notarized waiver may be grounds for dismissal of the case.




Date: New York, New York
      April 30, 2020

                                                    ______________________________
                                                        RICHARD M. BERMAN
                                                                U.S.D.J.




                                                2
